Appellant was convicted of perjury, his punishment being assessed at two years confinement in the penitentiary.
This is a companion case to Reed v. State, this day decided, in an opinion by Judge Harper, cause No. 3938. The questions are, it may be stated, the same in both cases, except perhaps one question in the Reed case not in this case. Inasmuch as the Reed case has been affirmed it would serve no practical purpose to write an extended opinion in this case. Upon the authority of that case the judgment herein will be affirmed.
Affirmed.
[Rehearing denied March 29, 1916. — Reporter.]